Herlihy, J. (dissenting).
It would seem to require a supreme sophistication to find that petitioner is as “fit” as respondent to exercise the responsibility of custody of these infants. On a petition filed only nine months after petitioner had violently assaulted respondent, threatened to kill himself with a gun then in his immediate possession, and threatened either his wife or harm to himself with a knife in his immediate possession •— all in the presence or hearing of his children — he is found “fit”. The foregoing is not meant to disparage petitioner who may well now be rehabilitated. However, it is intended to focus upon the basis for changing custody from respondent to petitioner, based principally upon petitioner’s resort to abducting the children from respondent. Admittedly, the reason this petitioner took the children from respondent was because respondent had written him and asked for help supporting the children. Upon the present record, any finding that the best interest of the children supports custody in petitioner is a fiction for hopefully continuing custody in petitioner’s mother and petitioner’s other relatives with whom he currently resides. This record leaves little doubt as to respondent being fit and petitioner being unstable and unwilling to contribute to the support of his children. The order should be reversed and the petition denied, with custody granted to respondent.